 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 299 
In the House of Representatives, U. S.,

May 5, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives that public servants should be commended for their dedication and continued service to the Nation during Public Service Recognition Week, May 4 through 10, 2009, and throughout the year. 
 
 
Whereas Public Service Recognition Week provides an opportunity to recognize and promote the important contributions of public servants and to honor the diverse men and women who meet the needs of the Nation through work at all levels of government; 
Whereas millions of individuals work in government service in every city, county, and State across America and in hundreds of cities abroad; 
Whereas public service is a noble calling, involving a variety of challenging and rewarding professions; 
Whereas Federal, State, and local governments are responsive, innovative, and effective because of the outstanding work of public servants; 
Whereas the United States is a great and prosperous Nation, and public service employees contribute significantly to that greatness and prosperity; 
Whereas the Nation benefits daily from the knowledge and skills of these highly trained individuals; 
Whereas public servants— 
(1)defend our freedom and advance the interests of the United States around the world; 
(2)provide vital strategic support functions to our military and serve in the National Guard and Reserves; 
(3)fight crime and fires; 
(4)ensure equal access to secure, efficient, and affordable mail service; 
(5)deliver Social Security and Medicare benefits; 
(6)fight disease and promote better health; 
(7)protect the environment and the Nation’s parks; 
(8)enforce laws guaranteeing equal employment opportunity and healthy working conditions; 
(9)defend and secure critical infrastructure; 
(10)help the Nation recover from natural disasters and terrorist attacks; 
(11)teach and work in our schools and libraries; 
(12)develop new technologies and explore the earth, moon, and space to help improve our understanding of how our world changes; 
(13)improve and secure our transportation systems; 
(14)promote economic growth; and 
(15)assist active duty service members and veterans; 
Whereas members of the uniformed services and civilian employees at all levels of government make significant contributions to the general welfare of the United States, and are on the front lines in the fight against terrorism and in maintaining homeland security; 
Whereas public servants work in a professional manner to build relationships with other countries and cultures in order to better represent America’s interests and promote American ideals; 
Whereas public servants alert Congress and the public to government waste, fraud, abuse, and dangers to public health; 
Whereas the men and women serving in the Armed Forces of the United States, as well as those skilled trade and craft Federal employees who provide support to their efforts, are committed to doing their jobs regardless of the circumstances, and contribute greatly to the security of the Nation and the world; 
Whereas public servants have bravely fought in armed conflict in defense of this Nation and its ideals, and deserve the care and benefits they have earned through their honorable service; 
Whereas government workers have much to offer, as demonstrated by their expertise and innovative ideas, and serve as examples by passing on institutional knowledge to train the next generation of public servants; 
Whereas May 4 through 10, 2009, has been designated Public Service Recognition Week to honor America’s Federal, State, and local government employees; and 
Whereas Public Service Recognition Week is celebrating its 25th anniversary through job fairs, student activities, and agency exhibits: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends public servants for their outstanding contributions to this great Nation during Public Service Recognition Week and throughout the year; 
(2)salutes government employees for their unyielding dedication and spirit of public service; 
(3)honors those government employees who have given their lives in service to their country; 
(4)calls upon a new generation to consider a career in public service as an honorable profession; and 
(5)encourages efforts to promote public service careers at all levels of government. 
 
Lorraine C. Miller,Clerk.
